          Case 1:20-cv-05878-CM Document 136 Filed 09/18/20 Page 1 of 2




                                                                      ADAM I. KLEINBERG
                                                                      AKLEINBERG@SOKOLOFFSTERN.COM


                                       September 18, 2020

Via ECF

Hon. Colleen McMahon
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                               Re:     J.T. et al. v. de Blasio, et al.
                                       Docket No.               :       20-CV-5878 (CM)
                                       File No.                 :       200122

Your Honor:

       We previously entered an appearance for the Lindenhurst Union Free School District and
the Massapequa Union Free School District. We are also counsel to the Hicksville Union Free
School District (“Hicksville”) as respects this action. We had not entered an appearance for
Hicksville, given the Court’s prior Orders and since service by email was never authorized nor
was a summons ever issued to Hicksville.

        Similar to the reports filed by others, Hicksville received a request for an impartial hearing
from plaintiffs’ counsel and his organization, the Brain Injury Rights Group. A copy of the request
for an impartial hearing (redacted to preserve the anonymity of the student and parent) is attached.
The request for an impartial hearing makes many of the same allegations that are asserted in the
Complaint.

         In the appendix to the Complaint, plaintiff # 94 is identified as D.R., the parent/guardian
of M.R. Hicksville only received one recent impartial hearing request from individuals with those
initials. That parent, D.R., specifically denied hiring an attorney and denied knowledge of the
matter. Redacted emails between D.R. and the Hicksville Director of Pupil Personnel Services are
attached as Exhibit B.

       We recognize the seriousness of the allegations and do not take it lightly when we bring
such a matter to the Court. But, as others have stated, it is our obligation to do so as an officer of
the Court and in accordance with the information sought of plaintiffs’ counsel in the Court’s prior
order.
         Case 1:20-cv-05878-CM Document 136 Filed 09/18/20 Page 2 of 2

SOKOLOFF STERN LLP

Hon. Colleen McMahon
September 18, 2020
Page 2

       Thank you for the consideration of this matter.

                                                         Respectfully submitted,

                                                         SOKOLOFF STERN LLP



                                                         ADAM I. KLEINBERG
Attachments
CC: All counsel of record (via ECF)
